Case 19-01228-5-JNC        Doc 110 Filed 08/07/19 Entered 08/07/19 20:20:28             Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION

  IN RE:                         )
                                 )                           Case No. 19-01228-5-JNC
  CAH ACQUISITION COMPANY #4, )
  INC., d/b/a DRUMRIGHT REGIONAL )                           Chapter 11
  HOSPITAL,                      )
                                 )
              Debtor.            )
                                 )

 OBJECTION TO INITIAL APPLICATION BY SPILMAN THOMAS & BATTLE, PLLC
       AS COUNSEL FOR THE DEBTOR FOR ALLOWANCE OF INTERIM
           COMPENSATION AND REIMBURSEMENT OF EXPENSES
                [MARCH 13, 2019 THROUGH APRIL 25, 2019]

        NOW COMES Thomas W. Waldrep, Jr., trustee in the above-captioned cases (the

 “Trustee”), by and through the undersigned counsel, and hereby files this Objection to the Initial

 Application by Spilman Thomas & Battle, PLLC as Counsel for the Debtor for Allowance of

 Interim Compensation and Reimbursement of Expenses [March 13, 2019 through May 31, 2019]

 (the “STB Fee Application”) [Dkt. No. 103]. In support of this Objection, the Trustee respectfully

 states as follows:

        1.      On March 17, 2019 (the “Petition Date”), the above-captioned debtor (the

 “Debtor”) filed a voluntary petition for relief under Chapter 11 of the United States Bankruptcy

 Code, 11 U.S.C. §§ 101 et seq.

        2.      On March 18, 2019, the Court entered an Order approving the appointment of the

 Trustee [Dkt. No. 4]. On March 29, 2019, the Court entered an Order rendering permanent the

 Trustee’s appointment [Dkt. No. 30]. The Trustee was, during the pendency of the Debtor’s case,

 the duly appointed, qualified and acting trustee of the Debtor’s Estate.

        3.      On April 24, 2019, the Court entered an Order dismissing the Debtor’s case [Dkt.

 No. 84]. The case remains open for the limited purpose of administrative matters.


                                                  1
Case 19-01228-5-JNC        Doc 110 Filed 08/07/19 Entered 08/07/19 20:20:28                Page 2 of 3




        4.      On July 17, 2019, Spilman, Thomas & Battle, PLLC (the “Applicant”) filed the

 STB Fee Application.

        5.      On August 5, 2019, the Bankruptcy Administrator for the Eastern District of North

 Carolina (the “BA”) filed her Objection (the “BA’s Objection”) [Dkt. No. 107] to the STB Fee

 Application. The BA’s Objection is hereby incorporated by reference.

        6.      The Trustee files this Objection to the STB Fee Application for the reasons stated

 in the BA’s Objection.

        WHEREFORE, the Trustee objects to the STB Fee Application and respectfully requests

 that such application be denied and such other and further relief as the Court deems just and proper.

        Respectfully submitted, this the 7th day of August, 2019.

                                        WALDREP LLP

                                        /s/ Thomas W. Waldrep, Jr.
                                        Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                        James C. Lanik (NC State Bar No. 30454)
                                        Jennifer B. Lyday (NC Bar No. 39871)
                                        Francisco T. Morales (NC Bar No. 43079)
                                        101 S. Stratford Road, Suite 210
                                        Winston-Salem, NC 27104
                                        Telephone: 336-717-1440
                                        Telefax: 336-717-1340
                                        Email: notice@waldrepllp.com

                                       - and –

                                        HENDREN, REDWINE & MALONE, PLLC

                                        Jason L. Hendren (NC State Bar No. 26869)
                                        Rebecca F. Redwine (NC Bar No. 37012)
                                        4600 Marriott Drive, Suite 150
                                        Raleigh, NC 27612
                                        Telephone: 919-420-7867
                                        Telefax: 919-420-0475
                                        Email: jhendren@hendrenmalone.com
                                              rredwine@hendrenmalone.com
                                       Attorneys for the Trustee



                                                  2
Case 19-01228-5-JNC       Doc 110 Filed 08/07/19 Entered 08/07/19 20:20:28               Page 3 of 3




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing OBJECTION TO INITIAL
 APPLICATION BY SPILMAN THOMAS & BATTLE, PLLC AS COUNSEL FOR THE
 DEBTOR         FOR       ALLOWANCE           OF      INTERIM        COMPENSATION              AND
 REIMBURSEMENT OF EXPENSES [MARCH 13, 2019 THROUGH MAY 31, 2019] was
 filed electronically in accordance with the local rules and was served upon all parties entitled to
 service thereof by electronic service through CM/ECF.

        Dated: August 7, 2019

                                        WALDREP LLP

                                        /s/ Thomas W. Waldrep, Jr.
                                        Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                        James C. Lanik (NC State Bar No. 30454)
                                        Jennifer B. Lyday (NC Bar No. 39871)
                                        Francisco T. Morales (NC Bar No. 43079)
                                        101 S. Stratford Road, Suite 210
                                        Winston-Salem, NC 27104
                                        Telephone: 336-717-1440
                                        Telefax: 336-717-1340
                                        Email: notice@waldrepllp.com

                                       Attorneys for the Trustee




                                                 3
